Citation Nr: 1244396	
Decision Date: 12/31/12    Archive Date: 01/09/13

DOCKET NO.  08-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for cold injury residuals of bilateral upper and lower extremities (claimed as residuals of frostbite). 

2.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD) and depression. 

3.  Entitlement to service connection for hypertension. 

4.  Entitlement to service connection for a left lower extremity disorder (claimed as left leg pain). 

5.  Entitlement to service connection for bilateral hearing loss. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for a prostate disorder. 

8.  Entitlement to service connection for erectile dysfunction, to include as secondary to claimed prostate disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active duty service from July 1952 to August 1972. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above noted issues. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is associated with the claims file. 

In August 2011, the Board reopened the claim of service connection for cold injury residuals of bilateral upper and lower extremities (claimed as residuals of frostbite) and remanded the underlying service connection claim, as well as the remaining claims, for further development.   Development on the issues has been completed and the matters are once again before the Board. 

The issues of entitlement to service connection for pneumonia and eye, low back, left knee, and wrist problems have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a psychiatric disorder, hypertension, prostate disorder, erectile dysfunction, left leg pain, and cold injury residuals of the upper and lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran's hearing loss is related to his military service

2.  The competent and credible evidence does not show that the Veteran's tinnitus is related to his military service


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2012).

2.  The criteria for an award of service connection for bilateral tinnitus have not been met38 U.S.C.A. 38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A March 2007 pre-adjudication letter notified the Veteran of the evidence needed to substantiate his claims for service connection.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, no other development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the Veteran's claims.  

Regarding the Veteran's incomplete STRs, in November 2006 the National Personnel Records Center (NPRC) forwarded the Veteran's service personnel records, but reported that the medical records were not at that location.  A January 2011 Personnel Information Exchange System (PIES) response revealed that searches of Ellington Air Force Base (AFB) were conducted for 1972, but no records were located.  In January 2011, VA requested treatment records from McClellan AFB.  In May 2011 correspondence, the RO advised the Veteran that treatment records from McClellan Air Force Hospital were requested, but they were informed that these records were unavailable.  The Veteran was advised to submit such treatment records if he had them in his possession.  In the same letter, the RO informed the Veteran that they received notification from NPRC and/or the Records Management Center (RMC) indicating that his complete STRs were not located and that future efforts to locate them would be futile.  

In August 2011, the Board remanded the Veteran's claim to obtain additional STRs, VA and private treatment records.   
 
As directed in the August 2011 Board remand, in August 2011 correspondence, the Veteran was asked to identify any Air Force Base in which he received care during or after service and to provide the approximate dates of service (several Air Force Bases were listed in the letter).  In August 2011, the Veteran provided the names and dates of all of the bases that he served on from July 1952 to September 1972.  He also reported that all of the identified bases had been closed and that each base forwarded the medical records to the next base and the last base sent the records to NPRC.  

In October 2011, the AMC requested that McClellan AFB obtain all of the Veteran's service treatment records from the bases from which he served and compile them at McClellan AFB since he last served there from September 1975 to October 1999.  

In December 2011, NPRC reported that there were no STRs on file and that the STRs were lent to Hill AFB Hospital in October 1974.  

In January and April 2012, VA requested all inpatient treatment records referable to the Veteran at Hill AFB.  In July 2012, Hill AFB responded that no medical documentation was found.  

In August 2012 correspondence, the Veteran was advised that VA has been unable to obtain service treatment records from the Department of the Air Force and if the Veteran had these records in his possession to send them to VA.  If he knew the location of the records, he was asked to tell VA.  He also was informed of the type of documents that he could submit as a substitute for STRs. 

In September 2012, the Veteran responded that all of the bases that he served on had been closed and that his records were sent to St. Louis, Missouri.  Later in September 2012, he stated that the bulk of his military medical records were lost at the records center in St. Louis in 1973 due to a fire.   

In September 2012, VA issued a Memorandum of Unavailability of Federal Records from Hill AFB.   

VA obtained all of the available STRs and identified private and VA treatment records and there has been substantial compliance with the instructions in the August 2011 Board Remand.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Veteran was provided with a VA examination in June 2007 VA examination.  The examination is adequate for the purposes of adjudication as it was conducted by qualified healthcare provider based upon review of the claims file, interviews with the Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).   

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2012) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issues on appeal were identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements. 

The appeal is thus ready to be considered on the merits.

II.  Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service. 38 U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

The Veteran contends that he experienced acoustic trauma from 1952 through 1969 related to operating various types of vehicles and moving materials to Aircraft and hangers, as well as operating near or on the flight line and several bomb sites in the United States and Korea.  See November 2006 statements.  He reported similar noise exposure in Vietnam, but also added that his convoy came under fire and they fired back in May 1971 and in April 1972, his crew came under rocket attack in which he lost his hearing for a while.  He claimed that his hearing did not return back to normal.  He claimed that in May 1972 until his retirement in September 1972, he continued to be around heavy equipment.  See November 2006 statements.  

In an October 2007 statement, the Veteran's spouse at the time also reported that while the Veteran was in Vietnam, his hearing was impaired.

The Veteran's DD Form-214 and service personnel records reflect service in Korea and Vietnam as a vehicle operator.  Additionally, in May 2008, the U.S. Army & Joint Services Records Research Center (JSRRC) confirmed that beginning in May 1971, Phan Rang Air Base in the Republic of Vietnam, came under fire four times while the Veteran was assigned at that location.  

In light of the above evidence, the Board finds that the Veteran's own statements, consistent with the service personnel records, service department records, and JSRRC development credibly and competently demonstrate exposure to noise during service.  Therefore, his exposure to substantial noise trauma in service is not in dispute.  38 U.S.C.A. § 1154 (a).

Having conceded in-service noise exposure, the question for consideration is whether any current hearing loss disability is related to such in-service exposure.

A hearing loss disability is defined by regulation.  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the above frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards where applicable.  For ISO conversion, the Board added (+15) (+10) (+10) (+10) (+5) at each relevant puretone threshold.

Service treatment records, include a July 1952 enlistment report of medical history in which the Veteran specifically checked "NO" when asked if he had ear, nose, or throat trouble, or running ears.  An entrance report of medical examination revealed that whispered voice hearing test was 15/15 and his ears were reported as normal. A June 1965 report of medical examination reported the Veteran's ears as normal.  A hearing test showed pure tone thresholds, in decibels (converted to ISO (ANSI) units), as follows: 25 at 500, 20 at 1000, 20 at 2000, 20 at 3000, and 10 at 4000 Hertz, bilaterally.  April 1967 report of medical history was negative for any ear related problems.  On April 1967 report of medical examination, the ears were normal and a hearing test showed pure tone thresholds, in decibels (converted to ISO (ANSI) units), as follows: 20 at 500, 15 at 1000, 20 at 2000, 20 at 3000, and 10 at 4000 Hertz, on the right side and 15 at 500, 15 at 1000, 20 at 2000, 20 at 3000, and 15 at 4000 Hertz, on the left side.  On January 1971 audiological evaluation, puretone thresholds were 10, 5, 5, 5, and 0 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively on the right side.  On the left side, puretone thresholds were 10, 10, 0, 10, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  On February 1972 retirement examination, the ears were reported as normal.  On audiological evaluation, puretone thresholds in the right ear were 5, 5, 5, 10 and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  In the left ear, puretone thresholds were 5, 5, 15, 15, and 10 decibels at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. It was noted that the Veteran had occasional episodes of external otitis that were treated medically with no complications.  

The first post-service evidence of record reflecting hearing loss is in a treatment record dated in October 2005 from Kaiser Permanente created approximately 33 years after the Veteran's discharge from service.  At that time, the Veteran denied tinnitus and reported a gradual progressive hearing loss and noise exposure.  It was not until April 2006, that the Veteran reported a hissing sound in both ears, of several months' duration, which was diagnosed as tinnitus.  See Kaiser Permanente treatment records.  

October 2005 and April 2011 evaluations from Kaiser Permanente and University of California-Davis included audiograms that revealed bilateral hearing loss.  

In May 2006, the Veteran underwent an audiological evaluation at a VA Outpatient Clinic.  The technician indicated that the Veteran's baseline audiometric testing suggested hearing loss and notes a report of noise exposure while in the military.  The technician put an "X" on the line indicating that there was a possibility that the hearing loss and/or tinnitus were due to military noise exposure.  However, no rationale was provided regarding a relationship between the Veteran's hearing loss and tinnitus and service, thus negating any probative value.  Moreover, medical opinions that are speculative, general or inconclusive in nature cannot support a claim.  See 38 C.F.R. § 3.102 (2012); see also Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative).  Furthermore, the technician reported that the results could not be used for adjudicative purposes, or to specify the cause of the hearing loss or tinnitus.  The plan was to recommend the Veteran to file a claim.   

A September 2006 treatment record from Kaiser Permanente reported that the Veteran worked at McClellan AFB from 1972 to 1994 (after he retired from the military) and was exposed to loud noises every day, including airplanes, jets, and trains.  The Veteran requested documentation from and ENT doctor because his hearing loss and worsening tinnitus had become a work-related injury.  

A May 2007 VA audiometric examination was not completed due to impacted cerumen.  The VA examination was rescheduled in June 2007.  At that time, the Veteran's decibel loss in the right ear was 35 at 500, 35 at 1000, 50 at 2000, 55 at 3000, and 60 at 4000 Hertz.  The decibel loss in the left ear was 35 at 500, 30 at 1000, 50 at 2000, 55   at 3000, and 65 at 4000 Hertz.  Speech recognition scores were 94 percent in the right ear and 96 percent in the left ear.  Such results indicate hearing loss disability for VA purposes.  

The examiner noted her review of the Veteran's claims file, including his in-service audiometric testing results.  She also noted the Veteran's military, occupational, and recreational noise exposure.  The Veteran's occupational noise exposure was reported as working in transportation and supply for more than 30 years to include forklifts, cranes, and locomotives.  He denied any recreational noise exposure.  He was diagnosed with bilateral mild to moderate sensorineural hearing loss between 250-8000 Hertz.  The examiner opined that hearing loss and tinnitus were not caused by or a result of noise exposure in the military as a transportation worker and while in a combat zone in Vietnam.  The examiner reasoned that the Veteran's service treatment records indicated that hearing was within normal limits, bilaterally, on all hearing evaluations conducted.  The exception was the January 1971 examination, in which the Veteran had a borderline mild loss at 6000Hertz in the left ear.  The examiner reported, however, this mild loss reverted to normal limits on the February 1972 examination and hearing was within normal limits bilaterally between 250-6000 Hertz.  The examiner added that since the separation examination indicated that hearing was within normal limits bilaterally, hearing loss was not caused by or a result of noise exposure and is possibly due to presbycusis.  The examiner added that the Veteran is 72 years old and the configuration of the audiogram was consistent with presbycusis.  

With respect to tinnitus, the examiner commented that there was no report of tinnitus in the claims file and the Veteran stated that the onset of tinnitus was in 2005; therefore, tinnitus was no caused by or a result of noise exposure in the military.  The examiner found that tinnitus was most likely secondary to the hearing loss, which was at least as likely as not due to presbycusis.  The examiner indicated that the opinion was based on the Veteran's case history, c-file review, and configuration of the audiogram.  

The Board finds that the June 2007 VA medical opinions are probative, as they were predicated upon a thorough, accurate review of the record and is supported by a sufficient rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).

The Board acknowledges Hensley v. Brown, 5 Vet. App. 155, 159 (1993), which states that a medical nexus between service and a hearing loss diagnosed after service is not necessarily precluded by the lack of audiometric data reflecting hearing loss for VA purposes on separation from service.  See id.  (holding that the lack of audiometric data reflecting a hearing loss at separation from service does not necessarily preclude the award of service connection for hearing loss, as the Veteran may nevertheless establish eligibility for service connection by submitting evidence that the current hearing loss is causally related to service).  However, in the instant case, the Veteran has not submitted any evidence linking his own hearing loss to service, aside from his own assertions of experiencing in-service acoustic trauma, a fact conceded by VA and considered by the VA examiner.  Furthermore, when declining to link the Veteran's hearing loss to service, the VA examiner found that the configuration of the Veteran's hearing loss was consistent with presbycusis.  

On his November 2005 claim, the Veteran reported that his bilateral hearing loss and tinnitus disabilities began in October 2005.  He later claimed that he temporarily lost his hearing as a result of incoming rocket fire and that his hearing never returned to normal.  To this extent, the VA examiner confirmed that a January 1971 examination showed borderline mild loss at 6000 Hertz, however, it returned to normal limits on February 1972 examination.  Regardless, a hearing loss at 6000 Hertz would not be considered a hearing loss by VA standards.  Also, to the extent that the Veteran has alleged a continuity of hearing loss and tinnitus symptomatology since his in-service noise exposure or since separation from active duty service this is persuasively countered by the normal results on separation examination, including his denial of hearing loss in a report of medical history completed at that time, and his reports of onset several decades following service.

Again, the Veteran's 1972 retirement examination indicates normal hearing and the ears were reported as normal.  The Board finds this information, contemporaneous with active service, to be more probative than his contentions made approximately 33 to 34 years later dating his hearing loss back to his time of service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). Thus, due to the inconsistency in his statements concerning the onset of his hearing loss, as well as objective evidence indicating normal hearing at separation, the Board finds that Veteran's reports of onset of hearing loss not credible.  Furthermore, he has not alleged that his tinnitus began in service and has persisted ever since.  

The Veteran himself believes that his left hearing loss and tinnitus disabilities are related to active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, due to the passage of time and the Veteran's post-service exposure to occupational loud noise while working on airplanes, trains, and vehicles, the question of causation extends beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent or credible to address etiology in the present case.  As discussed above, the Board has also found the Veteran's allegations of onset of hearing loss in-service to not be credible. 

Additionally, as there is no indication that the Veteran's bilateral hearing loss manifested to a degree of ten percent or more within one year after discharge, service connection on a presumptive basis is not warranted.  See 38 C.F.R. § 3.307(a)(3). 

In conclusion, the Board finds that the preponderance of the most probative evidence of record weighs against the claim of service connection for hearing loss and tinnitus.  Accordingly, the claims are denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



REMAND

At the outset, the Board recognizes that this case has been previously remanded for evidentiary development.  Nevertheless, the current record continues to be inadequate to address the matters at hand.

In response to VA's letters requesting information regarding treatment for the claimed disabilities, on August 2011 VA Form 21-4142, authorization to release information to the Department of Veterans Affairs, and in August 2011 and September 2012 correspondence, the Veteran reported that he sought treatment at the VA clinic in Sacramento, California, from April 1981 to May 1982 for leg pain, hypertension, PTSD, and cold injuries.  He reported that that clinic has since closed and that such treatment records have been forwarded to the VA Medical Center in Mather and Rancho Cordova, California.  While May 2007 correspondence from the Sacramento Vet Center indicated that the Veteran was not seen by anyone at that facility, it does not appear that attempts have been made to obtain relevant treatment records from the VA Northern California Health Care System.  In this regard, VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees, including VA treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  If those documents predate a Board decision on appeal, are within VA's control, and could reasonably be expected to be part of the record, then "such documents are, in contemplation of law, before the Secretary and the Board and should be included in the record." Id. at 613.  If such material could be determinative of the claim, a remand for readjudication is in order.  Dunn v. West, 11 Vet. App. 462, 466 (1998).

In accordance with the Board's previous remand, the Veteran was afforded multiple VA examinations to determine whether any current left lower extremity disorder, residuals of a cold injury, psychiatric disorder, and hypertension were related to service.  However, such examinations were inadequate.  Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In August 2011, a VA examiner opined that the Veteran's depression NOS was not caused by or a result of his military service.  However, the examiner did not provide any rationale for that opinion.  The Board notes that an examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).  

In September 2011, a VA examiner opined that the Veterans' hypertension was not caused by or a result of military service.  The examiner reasoned that there was no evidence in claims file of hypertension or treatment for hypertension while in the military and the Veteran reported that his hypertension was treated in 1975, which was three years after he was discharged from the military service.  However, a review of the record reflects that the Veteran reported that he began taking blood pressure medication as early as 1973.  See May 2011 Travel Board hearing transcript.  Also, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007). 

The Veteran has indicated that he served in the Republic of Korea, was exposed to cold weather, had frostbite of his hands and feet during service, and that he has had residuals of those injuries since that time, particularly cold sensitivity.  On September 2011 VA examination, the examiner found that the vague and idiopathic residual and "cold" feeling to the bilateral upper and lower extremities was not caused by or a result of military service as there was no c-file evidence of a cold injury or frostbite while in the military and that are other diagnoses that at least as likely as not contribute to the numbness in the toes to include hypertension, sciatica, onychomycosis.  In light of the April 1998 VA examination that included an impression of frostbite of the hands and feet with cold sensitivity, diminished circulation, and fungal infection, a new VA opinion is needed to reconcile the opinions and clarify whether or not the Veteran has current cold injury residuals and if so, the manifestations thereof. 

The Veteran also claimed a left leg disability apart from his cold residuals.  He  stated that he had left leg pain and that he was receiving injections into his left knee joint.  He related the leg pain to jumping down 18 feet off of a rig carrying a fire truck while under a rocket attack and climbing in and out of the high reach vehicles all the time.  On the September 2011 VA examination, the examiner found that there was no leg disorder.  However, June 2011 VA examination revealed left lower extremity radiculopathy that the examiner did not attribute to the Veteran's degenerative disc and degenerative arthritis of the thoracolumbar spine or to military service.  The examiner based his conclusion on the lack of medical documents to support the claim; however, a medical opinion based solely on the absence of documentation in the record is inadequate.  See Dalton v. Peake, 21 Vet. App. 23 (2007). 

Next, the Veteran contends that he has a prostate disability, to include a precancerous condition of the prostate and erectile dysfunction, secondary to  in-service exposure to Agent Orange, asbestos, cleaning chemicals, and leaded fuel used for Aircraft, vehicles, and ground equipment.  See April 2007 statement and May 2011 Travel Board hearing.    

There is no specific statutory guidance regarding claims for service connection for asbestosis or other asbestos-related diseases, nor has the Secretary promulgated any regulations in regard to such claims; however, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting asbestos exposure. VA must analyze a Veteran's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993). 

With respect to claims involving asbestos exposure, VA must make a determination as to whether: (1) service records demonstrate the Veteran was exposed to asbestos during service; (2) development has been accomplished sufficient to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  M21-1MR IV.ii.2.C.9.h.

Inhalation of asbestos fibers can produce cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate). M21- 1MR IV.ii.2.C.9.b. Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  M21-1MR IV.ii.2.C.9.f.

Additionally, as he served in Vietnam the Veteran is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

In this case, the Veteran has not been afforded a VA examination in connection with his claimed prostate disorder and erectile dysfunction.  In light of the Veteran's assertion of in-service asbestos, herbicide, cleaning chemicals, and leaded fuel used for Aircraft, vehicles, and ground equipment exposure, as well as some indication of a current prostate disorder with erectile dysfunction, there remains some question as to whether the Veteran has a current prostate disorder with erectile dysfunction and, if so, is it attributable to his period of active military service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). Therefore, an examination and opinion are necessary prior to final appellate review. See Charles v. Principi, 16 Vet. App. 370 (2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1. Obtain and associate with the claims file all records of the Veteran's treatment for cold injuries, leg pain, hypertension, and a psychiatric disability to include PTSD and depression from April 1981 to May 1982 from VA Northern California Health Care System (Sacramento, Mather, and Rancho Cordova) and from any other sufficiently identified VA facility. 

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

If the VA Northern California Health Care System medical records are electronically available in CAPRI. Follow current procedures to review and identify VHA medical records pertinent to the disability claims electronically available in CAPRI.

Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI. 

2.  Schedule the Veteran for a VA psychiatric examination with a psychiatrist or psychologist to determine whether any current psychiatric disorder is related to service.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found.  Also, the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If so, the specific stressor event resulting in such diagnosis should be identified.

For any diagnosed psychiatric disorder-including PTSD-the examiner should determine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that it is related to military service, to include the Veteran's service in the Republic of Vietnam, the rocket attacks therein, and the fear of hostile military activity.  The examiner should discuss the June 1965 report of medical history, in which the Veteran indicated that he had depression or excessive worry; the June 1965 report of medical examination that also noted depression due to everyday problems; and a February 1972 retirement report of medical examination noted that the Veteran had mild depression secondary to family problems 1968-1969 that resolved, which the Veteran described at his hearing and in a June 2011 statement to include particularly health issues and the death of his 8 year old son and a divorce from his wife. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The absence of documentation in the service or post-service treatment records is not a sufficient reason, standing alone, for a negative opinion

3.  Schedule the Veteran for a VA cardiovascular examination in order to determine whether his hypertension is related to service.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  All tests deemed necessary should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all hypertensive disorders found.  For any hypertensive disorder found, the examiner should opine whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or is related to military service, or whether such is caused by or aggravated (made permanently worse beyond its natural progression) by a psychiatric disorder.  If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  The examiner must specifically discuss the Veteran's contentions during his hearing that he began to take blood pressure medication in 1973.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The absence of documentation in the service or post-service treatment records is not a sufficient reason, standing alone, for a negative opinion

4.  Following the completion of the above to the extent possible, schedule the Veteran for a VA examination in order to determine whether his claimed left lower extremity disorder and cold injury residuals are related to service.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  All tests deemed necessary, including x-rays, should be conducted and the results reported in detail. 

Following review of the claims file and examination of the Veteran, the examiner should identify all cold injury residuals and left lower extremity disorders found, including any arthritic, neurological, or other conditions thereof. 

The examiner should then opine as to the following: 

(a) Cold injury residuals: For any cold injury residuals of the bilateral upper and lower extremities found, including any arthritic, neurologic, or other condition thereof, the examiner should state whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to military service, including his cold exposure during service in the Republic of Korea.  The examiner should discuss the April 1998 VA examiner's impression of frostbite of the hands and feet with cold sensitivity, diminished circulation, and fungal infection.  The examiner should also discuss and consider the Veteran's lay testimony as to ongoing symptomatology since military service, as well as the lack of treatment in service due to his desire to avoid amputation. 

(b) Left Lower Extremity Disorder: For any left lower extremity disorder found (other than the cold injury residuals discussed above), including any arthritic, neurologic, or other condition thereof, the examiner should state whether such more likely, less likely, or at least as likely as not (50 percent or greater probability) is related to military service, including due to the Veteran's jumping down 18 feet from a rig holding a fire truck while under rocket attack and repeatedly getting in and out of high vehicles in service.  The VA examiner should additionally address the evidence of record that demonstrates the Veteran's left lower extremity pain may represent hypertension symptoms or radicular symptoms of a low back disorder. 

All opinions must be accompanied by a clear rationale. 

The examiner is advised that the Veteran is competent to report injuries and symptoms. 

If the Veteran's reports are discounted, the examiner should provide reasons for doing so.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this so; and should state whether there is additional evidence that would permit an opinion to be rendered.

The absence of documentation in the service or post-service treatment records is not a sufficient reason, standing alone, for a negative opinion

5.  Schedule the Veteran for a VA examination to determine whether any current prostate disorder and erectile dysfunction are related to service, to include asbestos, herbicide, cleaning chemicals, and leaded fuel used for Aircraft, vehicles, and ground equipment exposure.  The claims file, including this remand and any relevant records in Virtual VA must be made available to and be reviewed by the examiner; consideration of such should be reflected in the completed examination report or in an addendum.  The examiner should identify any prostate disorder and comment whether or not any prostate disorders were cancerous or precancerous.  

(a) The examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that any prostate disorder is related to military service, to include any asbestos, herbicide, cleaning chemicals, and leaded fuel used for Aircraft, vehicles, and ground equipment exposure. 

(b.) Regarding erectile dysfunction, the examiner should opine whether such disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) arose during or is related to military service, to include any asbestos, herbicide, cleaning chemicals, and leaded fuel used for Aircraft, vehicles, and ground equipment exposure or whether such is caused by a prostate disorder.  

If the above is answered in the negative, then the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that erectile dysfunction has been aggravated (made permanently worse beyond its natural progression) by a prostate disorder.  

If aggravation is demonstrated, the examiner should state a baseline level of disability and quantify the amount of aggravation to the extent possible, considering earlier medical evidence of record as a point of comparison, and also considering the Veteran's statements as to current and past symptoms. 

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  

If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

The absence of documentation in the service or post-service treatment records is not a sufficient reason, standing alone, for a negative opinion

6.  The Agency of Original Jurisdiction (AOJ) should review the examination reports to ensure that they contain the information requested in this remand and are otherwise complete. 

7.  If any benefit on appeal remains denied, the AOJ a Supplemental Statement of the Case should be issued to the Veteran and his representative.  The requisite period of time for a response should be afforded.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


